DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7, in the reply filed on 3/14/2022 is acknowledged. 
Claims 8-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claims Status
Claims 1-7 were elected.
Claims 8-19 have been withdrawn.
Claims 1-7 are pending and rejected.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-7 are directed to a method, which is a process.  Therefore, claims 1-7 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of organizing product information:
identifying a product frame, wherein the product frame is comprised of a set of criteria; 
selecting the requirements for the product frame based on the set of criteria; 
receiving a set of product elements; 
grouping the set of product elements within the product frame's set of criteria, wherein the product item is created; 
storing the product item.
The recited limitations above set forth a method for organizing product information. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as one or more processors, etc.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying, selecting, receiving, grouping and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is 

Dependent claims 2-7 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the system for organizing product information. Thus, each of claims 2-7 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (U.S. Pre-Grant Publication No. 2014/0143254) (“Datta”), in view of Shpanya et al. (U.S. Pre-Grant Publication No. 2017/0109767) (“Shpanya”).

Regarding claim 1, Shpanya teaches a method for grouping products (Fig. 1; para [0022], determining the product category), the method comprising:
identifying, by one or more processors, a product frame, wherein the product frame is comprised of a set of criteria (Fig. 1; para [0022], product query is also understood based on the category attribute dictionary; para [0024], product category resolution module 150 may leverage the category attribute dictionary); 
selecting, by one or more processors, the requirements for the product frame based on the set of criteria (Fig. 1; para [0023], When every term, or part, of the product query  is found within the category attribute dictionary for category C, it is determined as strong corroborative evidence that the classification of category C is correct); 
receiving, by one or more processors, a set of product elements (Fig. 1; para [0026], product search engine can use the product query along with the determined product 

However, Datta does not explicitly teach grouping, by one or more processors, the set of product elements within the product frame's set of criteria, wherein the product item is created; storing, by one or more processors, the product item.
In a similar field of endeavor, Shpanya teaches 
grouping, by one or more processors, the set of product elements within the product frame's set of criteria, wherein the product item is created (para [0117],  Products can be grouped in any number of ways...groups can be further subdivided based upon any number of categories such as price range, brand, or target gender. Groups can be subdivided based upon pre-determined criteria as listed above); 
storing, by one or more processors, the product item (Fig. 9; para [0117], subsequent user interface may be provided that assists in the identification of one or more products for product grouping). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Shpanya in the method of Datta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method of determining optimum prices for a set of products, where the optimum prices are determined to maximize a merchandising figure of merit such as sales volume, revenue, or profit margin (see Shpanya, para [0007]). 

Regarding claim 2, Datta and Shpanya teach the above method of claim 1.  Datta also teaches wherein the product elements are assigned, by one or more processors, a set of product parameters 

Regarding claim 3, Datta and Shpanya teach the above method of claim 1.  Datta also teaches wherein the set of criteria for the product frame is associated with predetermined limitations which are applied to the product frame (para [0018], category attribute dictionary can provide a dictionary of attributes associated with various product categories. The category attribute dictionary may be applied to resolving uncertainty from the query classifier in determining the product category associated with the product query).

Regarding claim 4, Datta and Shpanya teach the above method of claim 1.  Datta also teaches further comprising, generating, by one or more processors, a set of product frames (para [0035], determination of the product category for the product query may be supported when the other terms from the product query are in the category attribute dictionary for the particular category determined for the product query). 

Regarding claim 5, Datta and Shpanya teach the above method of claim 1.  Shpanya also teaches further comprising, providing, by one or more processors, dynamic pricing of the product item based on a set of factors (para [0048], retailer may price or re-price products dynamically in accordance with a number of variables that includes, but is not limited to competitor pricing, time of day, sales performance, traffic, or conversion rates).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Datta and Shpanya, and further in view of Hunt et al. (U.S. Pre-Grant Publication No. 2009/0012971) (“Hunt”).

Regarding claim 6, Datta and Shpanya teach the above method of claim 1.  However, Datta and Shpanya do not explicitly teach further comprising, generating, by one or more processors, a unique product frame based on the analysis of the existing product frames.
In a similar field of endeavor, Hunt teaches further comprising, generating, by one or more processors, a unique product frame based on the analysis of the existing product frames (para [0048], similarity information may be used to generate new attributes or other descriptions to be associated with the thing being analyzed. For example, once a certain product is identified as similar to a certain class of products, data indicating such may be associated with the certain product).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Hunt in the method of Datta and Shpanya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, improved methods which involve identifying a first classification scheme associated with product attributes of a first grouping of products (see Hunt, para [0012]). 

Regarding claim 7, Datta, Shpanya and Hunt teach the above method of claim 6.  Hunt also teaches further comprising, populating, by one or more processors, the product frame with a set of product elements based on the known set of criteria for the product frame and the set of product elements parameters (para [0049], Once the similar matches are made, new attributes may be added to the new 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684